IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51151
                          Summary Calendar


GERALDINE TAYLOR,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, Commissioner of Social Security,

                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-96-CV-810-SS
                         --------------------
                            October 5, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Geraldine Taylor appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of

disability and supplemental security income (SSI) benefits.

Taylor argues that there is no substantial evidence to support

the Commissioner’s decision.   Having reviewed the entire record,

we find that the decision was supported by substantial evidence

and the proper legal standards were used in evaluating the

evidence.   See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

     Taylor argues that the Administrative Law Judge (ALJ) erred

in discounting her complaints of pain.   Contrary to this

assertion, the ALJ considered the factors relevant to complaints

of debilitating pain pursuant to 20 C.F.R. § 416.929.   There is

substantial evidence to support ALJ’s finding that Taylor’s

testimony regarding the extent of her pain was not supported by

the medical record and was not credible.   See Falco v. Shalala,

27 F.3d 160, 163 (5th Cir. 1994).

     Taylor also argues that the ALJ failed to complete a

standard Psychiatric Review Technique Form.   The failure to

complete the form did not affect Taylor's substantial rights.

Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

     AFFIRMED.